Civil action by plaintiff, employee, to recover of M. W. Cooper  Co., road contractors, the sum of $2,431.90 for services rendered and work done in and about the construction of a highway in Lenoir County.
Plaintiff alleges that M. W. Cooper  Co. is a partnership composed of M. W. Cooper and S. Strudwick. This is denied by S. Strudwick. Judgment by default final was rendered against M. W. Cooper for want of an answer. On the controverted issue as to whether S. Strudwick was a member of the alleged partnership, the jury answered in favor of said defendant. Plaintiff appeals, assigning errors.
The controversy on trial narrowed itself to an issue of fact, determinable alone by a jury. It has answered the issue in favor of the defendant, S. Strudwick, and we have found no error in the trial. The verdict and judgment will be upheld.
No error.